In an action to recover upon promissory notes, defendants appeal, as limited by their briefs, from so much of an order of the Supreme Court, Kings County, dated November 20, 1973, as, on reargument, (1) adhered to the original decision denying defendants’ motion to vacate a default judgment against them and in favor of plaintiff, entered on March 14, 1973, and (2) vacated a stay. Order reversed insofar as appealed from, in the interest of justice, without costs, defendants’ motion to vacate the judgment granted and immediate trial ordered. The judgment was apparently in excess of the actual damages sustained, since plaintiff stopped production prior to completion of performance of the contract and is in possession of steel which is of substantial value, for which no credit was given to defendants. A new trial is therefore required at least on the issue of damages, but on the record presented we believe a full trial on all the issues is warranted. The trial should proceed forthwith.
Martuscello, Acting P. J., Shapiro, Christ, Benjamin and Munder, JJ., concur.